     Case 1:19-cr-20085-MGC Document 99 Entered on FLSD Docket 06/09/2020 Page 1 of 2


                    l Y oke D tpo kw--ô ep p kù 6 o ,- - .- -
                    -                                                                                  -                                     -           .                                     - -

            % m --> -R pbo (-.
                             v iloo G &=(.çuQ.(-p-)-+ t
-â                                          s.e qvnl->-o--o.
                                                           cu-A> ti-.> hG                                                                                                         tiv o
                    .. t cyog.
                    %        o qspm 6olq            -                                                      -   -    -    -   -   -   -       -                                                                   -




      l.         î  -     0rh--& )$ c-oA q -2.O 'IRoi --        -
                                                                            -       .                                                                -


    - dj>
      #) i y-q-- u ao oo--Vlo-
                            - .
                                         rv--o urojlp&sc -
'
C-.-4-+ ----------- ----- --- - .------     ----- --.-----,-- .
     $ -        û                                   k               x - --
                                                                         &  k&wt .m s9 1 czV          -
                                                                                                      ro-'îy
                                                                        -                                                                                        -   -    -   -        -   -   -         -




                            t                           GG '               fohn-a W &L
                                                           CqqTkoi > -.V e t                  -   -                                                          -                                               -




                                                          *' ,G V e-> .1 R c& vho Q.-- klA oo
                                    '

                                                        *.
                                                        .                           -



            h       O&          -

                                    Gt
                                     -G V ï.
                                           '
                                           v> N vvAc 21
                                                      --
                                                       q.U Q.
                                                            G I-VM o -
                                    c W f- )T -t--uo onice f K a q.s
           7x* ,7A4    M h r-/coxto-cw uoe om >
                                              y ccto                                    - -



            0   % q--v - m '
                -       .  ï-uk-o.
                                 t -0...v- ub
                                            zm o o,oo -
            hW co    W %- 'y.o- Ckov o         .-           -       -




           Vk. < /CgO--UO.A ù wm n 4    -  & o ec                                                                                                                                      -           . -




                 G %-Qa.&os--ol pnA CA,
                                      &< rQ no oo
                                            -   nte4*/a
                                                -




                o em o U A G   TG       - .-                            -       -




-                       -   .   c*
                                 - + Qoc oto                                                          .L&l-.o.6%W G W r)$
                                                                                                                        X> 4             .   -




            o               kosoçc- sc-                                                                    o ..
                                                                                                              %.-4--on                                           Q wotc. -
                    C
                                        Y xw -.
                                              b-
                                               o # amo=-
                                                       '-v
                                                         Qc /A
                                                               > œ * G ',
                                                                        /w: .
                                                                        CA .
                                                                                                                    '-

                                                                                                                                                 -
                                                                                                                                                                     /%
                                                                                                                                                                                                             -



            ç                           'q                                              m e                z sco                                             D r z                                           -




           Qo                                   %t                                            tz4oi &oa= e= 9 k.A & *r> .                                                                                -



             bcàc oo k;t e.o ls                                                                                J&                    c t7lc.oo                                                     x
           tv Rh> uY lfto- çî &t4- ù&.-                                                                                                                  oc-iA. -                                            -
                    Qx bo--stosW -kl
                                   oc-W ylr t kvoec
                                            -                                                                                                                        c, oea
                                G qc-
                                    c-'
                                      tex                                                                                                                                                                    -




                                            egyfx
                                                - Q œq-cmn-t% =lo-olf                                                                                            id O ottA-r
                                                                                                                                                                                  U-
                                               .-v  t,
  .$
 .'
     lj
     *:.
   4vw
                                Case 1:19-cr-20085-MGC
                                                              J j# ?
                                                       Document 99 Entered on FLSD Docket 06/09/2020 Page 2 of 2

  wp'''
?'n%.b
 We.
 .
> .gq
.
  @
  'A
                                     .                    '-
                                                               D t r1
                                                              d. O
  .>
  .
 u.
 Xg. ,. *'
                                                              'p 3 1-
  .
Rji#              '.
 $-/              .

Jk
I
              - +

              .

                            #
                                                          5*-:
                                                             .
                                                               J
           e> <**                                             f   n
      XN%.
      f't*t
      lyx*,            tn
                                                          -   T X-        >
                       =


                                                          4
                                                          lèjag'( -G$--
     ,.;                                                              '
       .
     kk,               1.
                        %
                       ..
                    '
                    *

     .
     ..E
       ..
     &.
     j<-            0-:
                    y
     ..
      A,            àf
                     '
                     .
                     v
                     .j
                      k
                     rg'
                    ?'
                    2
                    1
                    -
                    ,
                    1
                     iï3
                    ..
                    ,.
                     1
                     .
                     ,
                     !
                    -.
                       1ï
                     '..
                     ,
                        i'
                         66
                          ''
                     -....-,

                                                                  o N                    l                   E
                    F*F                                                       j                              œ
                                                          *       o O(; ?e--                                 = c
                                                              'Z J                                           m œ
                                                                      + T                                    o M
                                                          1
                                                          G>7-                    j*..
                                                                                  (#)                        < œ
                                                                                  j*
                                                                                  e
                                                                                   :;I                       m
                                                                                  ,,MI
                                                                                    I
                                                                                  (M
                                                                                  .ë.%
                                                                                  (:)
                                                                                  (:)
                                                                                                             W
                                                                                                             m
                                                                                                             O
                                                  k                                                          m
                                              AY                                                             <
                                              ka                                                             m
            +O                                        û
                                                                                                             c
                                                                                                         /
                                    3'
                                     :-ï
                                       *
                                                  .
                                                                                                         /
                  V                                                                                   ,
                                                                                                       /'/
                                                                                                      /' = c
                                                                                                      ') x)
                                                                                                      .  ts z
                                                                                                                 t.   .'


                                                                                                                      -
                                                                                                                          .
                                                                                                                          j
                                                                                                                          '!


J : j p vw
        ma                                                                                            rem po t
                                                                                                             oo e
                                                                                                                z.v1
                                                                                                                   '
                                                                                                      t(
                                                                                                      l      -u r
                                                                                                                o . ,.I
                                                                                                             I M
                                                                                                               o          /

 /#
  -.:o--s4
                                                                                                                 c



    V +           >                          .-




...
  $
  >Joa.
      o3
       ,os
         ot                              .
                                                                                         t
